UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2438



LAWRENCE A. WAY; RICHARD D. STOVER,

                                            Plaintiffs - Appellants,

          versus

THOMAS D. BARR; THE CALLAHAN & GIBBONS GROUP;
MARK ALAN BLAHNIK; U. S. DATALINK, INCORPO-
RATED; EQUIFAX CREDIT INFORMATION SERVICES;
TRW, INCORPORATED; TRANS UNION CORPORATION;
O'CONNELL ASSOCIATES, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-94-2519-HAR)


Submitted:   December 10, 1996            Decided:   January 14, 1997

Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence A. Way, Richard D. Stover, Appellants Pro Se. Andrew Jay
Graham, Kevin Francis Arthur, KRAMON & GRAHAM, P.A., Baltimore,
Maryland; James Patrick Nolan, COUNCIL, BARADEL, KOSMERL & NOLAN,
P.A., Annapolis, Maryland; Kim J. Askew, HUGHES & LUCE, L.L.P.,
Dallas, Texas; Thomas D. Rooney, Lisa A. Kainec, MILLISOR & NOBIL,
Cleveland, Ohio; Thomas Moss Wood, IV, NEUBERGER, QUINN, GIELEN,
RUBIN & GIBBER, P.A., Baltimore, Maryland; Sandy David Baron,
GOLDSTEIN & BARON, CHARTERED, College Park, Maryland; Jerome
Richard Doak, JONES, DAY, REAVIS & POGUE, Dallas, Texas; Emmett
Francis McGee, Jr., Patricia Ann Sumner, PIPER & MARBURY,
Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Lawrence A. Way and Richard Stover appeal the district court's
order dismissing their claims stemming from the investigations of

their backgrounds. We have reviewed the record and the district

court's opinions and orders and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Way v.

Barr, No. CA-94-2519-HAR (D. Md. May 17 & 24, 1995; June 15 & 22,

1995; July 5, 1995). We further deny Appellants' motion to correct
or modify the record on appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED



                                2